Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 1 of 7 PAGEID #: 1236




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


DEANNA L. PUSKAS,

                 Plaintiff,

                                                        Civil Action 2:19-cv-2385
                                                        Judge Sarah D. Morrison
          v.                                            Magistrate Judge Elizabeth P. Deavers


DELAWARE COUNTY, et al.,

                 Defendants.

                                     OPINION AND ORDER

          This matter is before the Court for consideration of Plaintiff’s Motion to Compel

Production of Documents and Answer Interrogatories (ECF No. 85) and Defendants Delaware

County, Ohio, Zachary Swick, Troy Gibson, and Robert Spring’s Memorandum in Opposition to

Plaintiff’s Motion to Compel (ECF No. 86.)1 For the reasons that follow, Plaintiff’s Motion to

Compel (ECF No. 85) is DENIED.

                                                  I.

          On April 22, 2021, Plaintiff filed Plaintiff’s Motion to Compel Production of Documents

and Answer Interrogatories, ECF No. 85 (“Plaintiff’s Motion”), broadly seeking three

“branches” of relief: (1) an Order compelling Defendants to produce the Delaware County

Sheriff’s Office “case file” which was requested on March 3, 2021; (2) an Order compelling

Defendants to produce records related to Plaintiff’s request for the production of documents; and

(3) an Order compelling a “complete response” to Request No. 31 from Plaintiff’s request for the



1
    Plaintiff has not filed a reply memorandum in support of this Motion.
Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 2 of 7 PAGEID #: 1237




production of documents, which asked for “copies of any other written documentation including

but not limited to e-mail, letter, text messages, required records, documentation of phone calls,

chat on instant messenger, from the K-9 unit handlers of the K-9 units of the Delaware County

Sheriff’s Office to the K-9 units supervisor or the Sheriff or the County Commissioners between

January 1, 2011 to February 2, 2021.” (ECF No. 85 at PAGEID ## 898-899.)

       Plaintiff generally argues that during the deposition of Defendant Buttler on April 22,

2021, she learned new information about Defendant Buttler’s role on a review board and about

Defendants Gibson, Spring, and Swick’s experience with mental health professionals. (Id. at

PAGEID ## 900-901.) Plaintiff argues that Defendants did not fully comply with her discovery

requests, which Plaintiff believes would shed light on these issues. Plaintiff, therefore, requests

that the Court compel Defendants “to submit complete responses and turn over all information in

their possession related to these requests forthwith.” (Id. at PAGEID ## 901-902.)

       In response, Defendants argue that Plaintiff’s Motion is both procedurally and

substantively flawed. First, Defendants argue that Plaintiff’s Motion should be denied because

“Plaintiff failed to comply with Fed. R. Civ. P. 37(a)(l), this Court’s local rules, as well as this

Court’s Preliminary Pretrial Order when Plaintiff failed to engage in any good faith efforts to

meet and confer with Defendants prior to filing the Motion and failed to seek a telephone

conference with the Court prior to filing her Motion.” (ECF No. 86 at PAGEID ## 904, 906-

907.) Next, Defendants maintain that the first two “branches” of Plaintiff’s Motion should be

denied because Plaintiff never requested the listed documents from Defendants and cannot show

that the requested documents are relevant or proportional to the needs of the case. (Id. at

PAGEID ## 908-915.) Defendants also highlight that Plaintiff filed the Motion on the day of the




                                                   2
Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 3 of 7 PAGEID #: 1238




court-ordered discovery deadline, and contend that it should also be dismissed as untimely. (Id.

at PAGEID ## 915-916.)

                                                 II.

       Federal Rule of Civil Procedure 37 permits a party to file a motion for an order

compelling discovery if another party fails to respond to discovery requests, provided that the

motion to compel includes “a certification that the movant has in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in an effort

to obtain it without court action.” Fed. R. Civ. P. 37(a)(1). Consistent with this, Local Rule 37.1

requires the parts to “exhaust[] among themselves all extrajudicial means for resolving their

differences” before filing an objection, motion, application, or request relating to discovery.

S.D. Ohio Civ. R. 37.1. Local Rule 37.1 also allows parties to first seek an informal telephone

conference with the Judge assigned to supervise discovery in the case, in lieu of immediately

filing a discovery motion. Id.

       “District courts have broad discretion over docket control and the discovery process.”

Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citation omitted). “‘It is

well established that the scope of discovery is within the sound discretion of the trial court.’” Id.

(quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)). The Federal Rules of Civil

Procedure provide that “[p]arties may obtain discovery regarding any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case. . . .” Fed. R.

Civ. P. 26(b)(1). While a plaintiff should “not be denied access to information necessary to

establish her claim,” a plaintiff may not be “permitted to go fishing and a trial court retains

discretion to determine that a discovery request is too broad and oppressive.” In re Ohio

Execution Protocol Litigation, 845 F.3d 231, 236 (6th Cir. 2016) (citation omitted); see also



                                                  3
Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 4 of 7 PAGEID #: 1239




Gallagher v. Anthony, No. 16-cv-00284, 2016 WL 2997599, at *1 (N.D. Ohio May 24, 2016)

(“[D]istrict courts have discretion to limit the scope of discovery where the information sought is

overly broad or would prove unduly burdensome to produce.”).

       Determining the scope of discovery is within the Court’s discretion. Bush v. Dictaphone

Corp., 161 F.3d 363, 367 (6th Cir. 1998). “The proponent of a motion to compel discovery bears

the initial burden of proving that the information sought is relevant.” Gruenbaum v. Werner

Enter., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (citation omitted). If the movant makes this

showing, “then the burden shifts to the non-movant to show that to produce the information

would be unduly burdensome.” Prado v. Thomas, No. 3:16-CV-306, 2017 WL 5151377, at *1

(S.D. Ohio Oct. 19, 2017) (citing O’Malley v. NaphCare, Inc., 311 F.R.D. 461, 463 (S.D. Ohio

2015)); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (stating

that a party claiming undue burden or expense “ordinarily has far better information—perhaps

the only information—with respect to that part of the determination” and that a “party claiming

that a request is important to resolve the issues should be able to explain the ways in which the

underlying information bears on the issues as that party understands them”).

       The Federal Rules of Civil Procedure grant parties the right to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ.

P. 26(b)(1); see also Siriano v. Goodman Mfg. Co., L.P., No. 2:14-CV-1131, 2015 WL 8259548,

at *5 (S.D. Ohio Dec. 9, 2015). “Relevance is construed very broadly for discovery purposes.”

Doe v. Ohio State Univ., No. 2:16-CV-171, 2018 WL 1373868, at *2 (S.D. Ohio Mar. 19, 2018)

(emphasis in original) (citation omitted)). Despite being construed broadly, the concept of

relevance is not unlimited. Averett v. Honda of Am. Mfg., Inc., No. 2:07-cv-1167, 2009 WL

799638, at *2 (S.D. Ohio March 24, 2009). Indeed, “[t]o satisfy the discoverability standard, the



                                                 4
Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 5 of 7 PAGEID #: 1240




information sought must have more than minimal relevance to the claims or defenses.” Doe,

2018 WL 1373868 at *2 (citations omitted). Furthermore, when information is “negligibly

relevant [or] minimally important in resolving the issues” this will not satisfy the standard. Id.

(citation omitted).

       “[T]he Federal Rules of Civil Procedure instruct district courts to limit discovery where

its ‘burden or expense . . . outweighs its likely benefit, taking into account the needs of the case,

the amount in controversy, the parties’ resources, the importance of the issues at stake in the

litigation, and the importance of the proposed discovery in resolving the issues.’” Surles ex rel.

Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (quoting former Fed. R.

Civ. P. 26(b)(2)(C)(iii)). This Court has previously held that “[t]hese factors are retained in

revised Fed. R. Civ. P. 26(b)(1), reflecting ‘their original place in defining the scope of

discovery’” because “‘[r]estoring proportionality’ is the touchstone of revised Rule 26(b)(1)’s

scope of discovery provisions.” Siriano, 2015 WL 8259548, at *5 (citing Fed. R. Civ. P.

26(b)(1)). In analyzing the extent of the burden on the producing party, the Court of Appeals for

the Sixth Circuit “has held that limiting the scope of discovery is appropriate when compliance

‘would prove unduly burdensome,’ not merely expensive or time-consuming.” Id. (citing Surles,

474 F.3d at 305) (emphasis in original).

                                                 III.

       Applying the foregoing authority, the Court now considers Plaintiff’s Motion to Compel

Production of Documents and Answer Interrogatories. (ECF No. 85.) As discussed below,

because Plaintiff’s Motion demonstrates that she did not even attempt to comply with Federal

Rule of Civil Procedure 37, Southern District of Ohio Local Rule 37.1, or this Court’s




                                                  5
Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 6 of 7 PAGEID #: 1241




Preliminary Pretrial Order, ECF No. 12, Defendants’ threshold procedural objections are well

taken, and the Court need not address the substantive merits of Defendants’ opposition.

       Despite purporting to bring her Motion under Federal Rule of Civil Procedure 37,

Plaintiff conspicuously avoids any discussion of Rule 37’s requirement to include “a certification

that the movant has in good faith conferred or attempted to confer with the person or party

failing to make disclosure or discovery in an effort to obtain it without court action.” Fed. R.

Civ. P. 37(a)(1). Plaintiff also avoids acknowledging Local Rule 37.1, which states:

       Objections, motions, applications, and requests relating to discovery shall not be
       filed in this Court under any provision in Fed. R. Civ. P. 26 or 37 unless the parties
       have first exhausted among themselves all extrajudicial means for resolving their
       differences. After extrajudicial means for the resolution of differences about
       discovery have been exhausted, in lieu of immediately filing a motion under Fed.
       R. Civ. P. 26 or 37, any party may first seek an informal telephone conference
       with the Judge assigned to supervise discovery in the case.

S.D. Ohio Civ. R. 37.1 (emphasis added). Finally, as Defendants correctly observe, Plaintiff also

filed the subject Motion in direct contravention to the Court’s Preliminary Pretrial Order in this

case. (ECF No 12 at PAGEID # 37 (“If the parties are unable to reach an agreement on any

matter related to discovery, they are directed to arrange a conference with the Court.”) (emphasis

added).)

       While the Court is mindful of Plaintiff’s position that she did not become aware of the

“need” for such a motion until the day of the discovery deadline, the Court is not wholly

sympathetic to Plaintiff’s predicament. Mandatory discovery rules do not become discretionary

because of the manner in which the parties schedule depositions or propound their discovery

request. It is well within this Court’s discretion to deny motions to compel for failure to comply

with Federal Rule of Civil Procedure 37(a)(1) and/or Local Rule 37.1. Sweeting v. Schweigtzer,

No. 19-3930, 2020 WL 5822513, at *3 (6th Cir. July 31, 2020) (“Because Sweeting made no

showing that he had properly served his interrogatories on the defendants or attempted to confer
                                                 6
Case: 2:19-cv-02385-SDM-EPD Doc #: 94 Filed: 08/10/21 Page: 7 of 7 PAGEID #: 1242




with them, the district court did not abuse its discretion by failing to order the defendants to

respond.”); see also Swapalease, Inc. v. Sublease Exchange.com, Inc., No. 1:07-CV-45, 2009

WL 1119591, at *4 (S.D. Ohio Apr. 27, 2009) (discussing that “the mandatory ‘meet and confer’

provision of Rule 37(a)(1) is a condition precedent to filing a motion to compel.”); Tdata Inc. v.

Aircraft Tech. Publishers, No. 2:03-cv-264, 2008 WL 2169353, at *3 (S.D. Ohio May 21, 2008)

(“On its face, Local Rule 37.1 thus contemplates one mandated step: that the parties exhaust

among themselves all extrajudicial means for resolving any discovery dispute before filing any

Rule 26 or 37 motion.”). Plaintiff’s silence on this issue is resounding and leaves the Court with

no choice. Because Plaintiff did not satisfy the mandatory threshold requirements for filing a

motion to compel, the subject Motion must be denied. Id.

                                                 IV.

       For the foregoing reasons, Plaintiff’s Motion to Compel Production of Documents and

Answer Interrogatories, ECF No. 85, is DENIED.

       IT IS SO ORDERED.


Date: August 10, 2021                            /s/ Elizabeth A. Preston Deavers
                                                 ELIZABETH A. PRESTON DEAVERS
                                                 UNITED STATES MAGISTRATE JUDGE




                                                  7
